FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this "Loan Modification Agreement") is
entered into as of April 16, 2009, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 535 Fifth Avenue, 27th Floor, New York, New York 10017 ("Bank") and CHYRON
CORPORATION, a New York corporation with its chief executive office located at 5
Hub Drive, Melville, New York 11747 ("Borrower").

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 19, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of June 19, 2008, between Borrower and Bank (as amended, the "Loan
Agreement"). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the "Security Documents"). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the "Existing Loan Documents".

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

1. The Loan Agreement shall be amended by deleting the following text appearing
in Section 2.1.5(a) thereof (entitled "Availability"):

"Unless otherwise agreed to by Bank, not more than twenty-five percent (25%) of
the proceeds of the Equipment Line shall be used to finance Other Equipment."

and inserting in lieu thereof the following:

"Unless otherwise agreed to by Bank, (i) prior to the 2009 Effective Date, not
more than twenty-five percent (25%) of the proceeds of the Equipment Line shall
be used to finance Other Equipment, and (ii) on and after the 2009 Effective
Date, not more than thirty-five percent (35%) of the proceeds of the Equipment
Line shall be used to finance Other Equipment."

2. The Loan Agreement shall be amended by deleting the following text appearing
in Section 2.3(a) thereof (entitled "Interest Rate"):

" (ii) Equipment Advances. Subject to Section 2.3(b), the principal amount
outstanding for each Equipment Advance shall accrue interest at a floating per
annum rate equal to the greater of (A) two percentage points (2.0%) above the
Prime Rate and (B) seven percent (7.0%), which interest shall be payable monthly
in accordance with Section 2.3(f) below."

and inserting in lieu thereof the following:

" (ii) Equipment Advances. Subject to Section 2.3(b), the principal amount
outstanding for each Equipment Advance shall accrue interest at a floating per
annum rate equal to the greater of (A) two percentage points (2.0%) above the
Prime Rate and (B) (1) prior to the 2009 Effective Date, seven percent

--------------------------------------------------------------------------------

 

(7.0%), and (2) on and after the 2009 Effective Date, six percent (6.0%), which
interest shall be payable monthly in accordance with Section 2.3(f) below."

3. The Loan Agreement shall be amended by inserting the following new definition
to appear alphabetically in Section 13.1 thereof:

" "2009 Effective Date" is March 27, 2009."

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of June 19, 2008, between Borrower and
Bank (the "Perfection Certificate"), and acknowledges, confirms and agrees the
disclosures and information Borrower provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed as of the date first written above.

BORROWER:

CHYRON CORPORATION

By: /s/ Jerry Kieliszak
Name: Jerry Kieliszak
Title: Senior Vice President & Chief Financial Officer

BANK:

SILICON VALLEY BANK

By: /s/ Michael Moretti
Name: Michael Moretti
Title: Senior Vice President

1144611.2